Kyle W. Parker, ABA No. 9212124
Sarah C. Bordelon, NV Bar 14683 (pro hac vice)
HOLLAND & HART LLP
1029 W. 3rd Avenue, Suite 550
Anchorage, Alaska 99501
Telephone: (907) 865-2600
Facsimile: (907) 865-2680
kwparker@hollandhart.com
scbordelon@hollandhart.com

Attorneys for Alaska Industrial Development
and Export Authority

                      THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


 NORTHERN ALASKA
 ENVIRONMENTAL CENTER, et al.,                        Case No. 3:20-cv-00187-SLG

                          Plaintiffs,

                          v.                               INTERVENOR-
                                                        DEFENDANTS’ JOINT
 CHAD PADGETT, in his official capacity as            MOTION REGARDING THE
 Alaska State Director, U.S. Department of the
 Interior, et al.,                                    BRIEFING SCHEDULE AND
                       Defendants,                      SUFFICIENCY OF THE
                                                          ADMINISTRATIVE
                    and                                     RECORD AND
                                                        REQUESTING STATUS
 AMBLER METALS, LLC, et al.,                               CONFERENCE

                   Intervenor-Defendants.

       After conferring with Plaintiffs and Defendants, Intervenor-Defendants in Northern

Alaska Environmental Center v. Haaland, Case No. 3:20-cv-00187-SLG, and Alatna

Village Council v. Padgett, Case No. 3:20-cv-00253-SLG, jointly request that this Court

Joint Motion Regarding the Briefing Schedule
N. Alaska Envtl. Ctr. et al. v. Padgett et al., Case No. 3:20-cv-00187-SLG   Page 1 of 6



         Case 3:20-cv-00187-SLG Document 77 Filed 08/18/21 Page 1 of 6
enter an order adopting the proposed case management schedule that would allow for the

Court to resolve the merits of these separate cases on the same schedule. Intervenor-

Defendants understand that Plaintiffs and Defendants will file a different proposed

schedule. Intervenor-Defendants request that the Court set a status conference to resolve

the differences between the schedule proposed here and that proposed by the Plaintiffs and

Defendants.

       Plaintiffs, Defendants, and Intervenor-Defendants have also conferred regarding the

sufficiency of the administrative record and agree that the administrative record is complete

at this time.

       Both cases challenge Federal Defendants’ decisions related to the approval of a road

to the Ambler Mining District under various laws. Although the cases involve related facts

and claims under some of the same statutes, Plaintiffs contend that the specific alleged

violations in each case are distinct. The case management schedule proposed here provides

for separate briefing at Plaintiffs’ request; the parties would submit their briefs on the same

day in each case to promote efficient motions practice.

       Accordingly, the Intervenor-Defendants in Northern Alaska Environmental Center

and Alatna Village Council propose the following briefing schedule for both cases:

       1. Plaintiffs will submit their separate opening briefs on or before September 29,

           2021;




Joint Motion Regarding the Briefing Schedule
N. Alaska Envtl. Ctr. et al. v. Padgett et al., Case No. 3:20-cv-00187-SLG      Page 2 of 6



         Case 3:20-cv-00187-SLG Document 77 Filed 08/18/21 Page 2 of 6
        2. Defendants will submit their separate briefs in opposition in each case on or

            before November 12, 2021;

        3. Intervenor-Defendants will each submit their combined brief in opposition on or
                                          1
            before December 3, 2021;

        4. Plaintiffs will submit their reply briefs on or before December 22, 2021.

        5. The parties will submit their appendix of the record for each case on or before

            January 19, 2022.

        In addition, because the Plaintiffs together assert twenty-seven distinct claims, and

will each be filing a reply brief, Intervenor-Defendants reserve their right under Local Rule

16.3(c)(4) to seek leave to file a sur-reply in the event that Plaintiffs raise new arguments

or assert new information in their reply briefs.

        Respectfully submitted, this 18th day of August, 2021.

                                                /s/ Kyle W. Parker
                                                Kyle W. Parker, ABA No. 9212124
                                                Sarah C. Bordelon, NV Bar 14683 (pro hac
                                                vice)
                                                HOLLAND & HART LLP
                                                1029 W. 3rd Avenue, Suite 550
                                                Anchorage, Alaska 99501
                                                Telephone: (907) 865-2600
                                                Facsimile: (907) 865-2680
1
  The deadline proposed for Intervenor-Defendants’ briefs in opposition is necessary to provide adequate
time, in light of the Thanksgiving holiday, for the Intervenor-Defendants to review substantial opening
briefs, two substantial Federal Defendant briefs in opposition, and coordinate amongst themselves to avoid
unnecessary duplication between themselves and the federal government to “maintain consistency in the
management of this case …, prevent cumulative arguments, and enhance the efficient conduct of this case,
…” See NAEC, ECF No. 42; Alatna, ECF No. 34. To further the goal of reducing duplication, Intervenor-
Defendants also propose that each Intervenor-Defendant should file one consolidated brief responding to
both of the Plaintiffs’ opening briefs.
Joint Motion Regarding the Briefing Schedule
N. Alaska Envtl. Ctr. et al. v. Padgett et al., Case No. 3:20-cv-00187-SLG               Page 3 of 6



          Case 3:20-cv-00187-SLG Document 77 Filed 08/18/21 Page 3 of 6
                                            kwparker@hollandhart.com
                                            scbordelon@hollandhart.com

                                            Attorneys for Alaska Industrial Development
                                            and Export Authority


                                              TREG TAYLOR
                                              ATTORNEY GENERAL

                                              /s/ Brian E. Gregg (with consent)
                                              Brian E. Gregg (Alaska Bar No. 2107080)
                                              Erik A. Fossum (Alaska Bar No. 1711057)
                                              Assistant Attorney Generals
                                              Department of Law
                                              1031 West Fourth Avenue, Ste. 200
                                              Anchorage, AK 99501
                                              Phone: (907) 269-6617
                                              Facsimile: (907) 276-3697
                                              brian.gregg@alaska.gov
                                              erik.fossum@alaska.gov

                                              Attorneys for State of Alaska


                                              /s/ James E. Torgerson
                                              James E. Torgerson (Alaska Bar No. 8509120)
                                              Beth S. Ginsberg (pro hac vice)
                                              James C. Feldman (Alaska Bar No. 1702003)
                                              Conner R. Smith (Alaska Bar No. 1905046)
                                              STOEL RIVES LLP
                                              510 L Street, Suite 500
                                              Anchorage, AK 99501
                                              Phone: (907) 277-1900
                                              Facsimile: (907) 277-1920
                                              jim.togerson@stoel.com

                                              Attorneys for Intervenor-Defendant
                                              NANA Regional Corporation, Inc.


Joint Motion Regarding the Briefing Schedule
N. Alaska Envtl. Ctr. et al. v. Padgett et al., Case No. 3:20-cv-00187-SLG    Page 4 of 6



         Case 3:20-cv-00187-SLG Document 77 Filed 08/18/21 Page 4 of 6
                                              /s/ Stacey Bosshardt
                                              Stacey Bosshardt (DC Bar No. 458645)
                                              SBosshardt@perkinscoie.com
                                              PERKINS COIE LLP
                                              700 Thirteenth Street, N.W., Suite 800
                                              Washington, D.C. 20005-3960
                                              Telephone: 202.654.6200
                                              Facsimile: 202.654.6211

                                              Eric B. Fjelstad
                                              EFjelstad@perkinscoie.com
                                              James N. Leik
                                              JLeik@perkinscoie.com
                                              1029 West Third Avenue, Suite 300
                                              Anchorage, AK 99501-1981
                                              Telephone: 907.263.6973
                                              Facsimile: 907.263.6473


                                              Attorneys for Intervenor-Defendant
                                              Ambler Metals LLC




Joint Motion Regarding the Briefing Schedule
N. Alaska Envtl. Ctr. et al. v. Padgett et al., Case No. 3:20-cv-00187-SLG   Page 5 of 6



         Case 3:20-cv-00187-SLG Document 77 Filed 08/18/21 Page 5 of 6
                                    Certificate of Service

I hereby certify on August 18, 2021, I caused to be electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send notification and electronic

service of the same to all counsel of record.

                                                        HOLLAND & HART LLP

                                                         /s/ Kyle W. Parker



17251668_v2




Joint Motion Regarding the Briefing Schedule
N. Alaska Envtl. Ctr. et al. v. Padgett et al., Case No. 3:20-cv-00187-SLG    Page 6 of 6



              Case 3:20-cv-00187-SLG Document 77 Filed 08/18/21 Page 6 of 6
